Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .







The IDS filed 4/6/2021 has been considered (see attached PTO/SB/08a).





Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. HARVEY whose telephone number is (571) 272-7345.  The examiner can normally be reached on M-F from 6:00AM to 3PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. William Vaughn, can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                                      /DAVID E HARVEY/
                                                                      Primary Examiner, Art Unit 2481